Atkinson, J.
1. While the charge of the presiding judge in reference to the issues in the case, and in mentioning the subject of slander, may not have been wholly free from criticism, yet, when considered in the light of the evidence and of the entire charge, it furnishes no ground which requires the grant of a new trial. Nor did any of the other charges *835or rulings as to the admission of evidence, of which complaint was made, require a reversal.
February 23, 1911.
Action of libel. Before Judge Morris. Fannin superior court. January 10, 1910.
This suit was brought on account of a publication wherein it was stated that the plaintiff, while in business, had managed to beat his creditors and had defrauded sundry persons. There was a verdict in his favor for $250.
A. 8. J. Hall and Gober & Griffin, for plaintiff in error.
Thomas A. Grown, contra.
2. The verdict was supported by 'the evidence, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.